Title: To Thomas Jefferson from Robert Banning, 17 May 1804
From: Banning, Robert
To: Jefferson, Thomas


          
            Sir—
            Talbot County 17th. May 1804
          
          It is with reluctance that I take the liberty of addressing you least I should give offence, and finding that I am not capable of expressing myself as I could wish causes a timidity which I cannot avoid especially to so Great a personage but when the reason is known I flatter myself to be pardon’d.
          Men I am afraid who I aught to reverence for their grey hairs has attempted to injure me in the opinion of my fellow citizens; but just set out in life my first object was to conduct my self with that propiety and prudence as to obtain their esteem rather than their displeasure; but when youth is attempted to be injured by men of experiance and advanc’d in life, how gloomy must the prospect appear before them.
          Not knowing for what reason I was remov’d from the office of collector of the Port of Oxford induces me to beleive that some unjust information of my conduct has been represented to you—I Am at a loss to know in what part of it, but am confident they were far, far indeed mistaken—If in my official capacity I acted wrong I hope it may be imputed to my head and not my heart—It would give me much pleasure to appear personally before you in order to justify myself could I be admitted to that honor when I flatter myself you would do me the justice of replaceing me, being fully convinc’d of your laudable love of equity and justice induces me to be in hope’s that it will be done—
          I have the Honor to be Sir With the highest respect Your most Obedient and humble Servant
          
            Robt. Banning 
          
        